DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The use of the terms WiMAX, WiFi, Blu-ray, and VoLTE each of which is a trade name or a mark used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized entirely wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	None of the instant claims invoke U.S.C. 112(f).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29-45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2004/0029553 A1 to Cain.
As to claims 29-33, see similar rejections to claims 41-45.  The apparatus teaches the method.
As to claim 34, Cain further discloses a non-transitory computer-readable medium comprising, stored thereupon, a computer program comprising computer readable code units that when executed on a core network node cause the core network node to perform the method of claim 29 (paras. 0024-0026, portions of the present invention may be a computer program product on a computer-usable storage medium having computer readable program code on the medium; These computer program instructions may also be stored in a computer-readable memory that can direct a computer or other programmable data processing apparatus to function in a particular manner, such that the instructions stored in the computer-readable memory result in an article of manufacture including instructions which implement the function specified in the flowchart block or blocks. The computer program instructions may also be loaded onto a computer or other programmable data processing apparatus to cause a series of operational steps to be performed on the computer or other programmable apparatus to produce a computer implemented process such that the instructions which execute on the computer or other programmable apparatus provide steps for implementing the functions specified in the flowchart block or blocks; figs. 3-4, taking destination node “4” to be “core network node”).
As to claim 35, Cain discloses a wireless device configured to provide an inquiry for reservation of bandwidth in a network (figs. 2-3, RREQ transmitted by source node “1”, note the network), comprising a core network node for managing inquiries for reservation of bandwidth (figs. 2-3, destination node “4” which receives RREQs), wherein the wireless device comprises: a processing circuit and a memory operatively coupled to the processing circuit, wherein the processing circuit and memory (fig. 6, controller and memory) are configured to send, to the core network node, the inquiry for reservation of bandwidth for the wireless device  (figs. 2-3, RREQ transmitted from source node “1”; para. 0029, the destination node 4, upon receiving the route request RREQ (i.e. inquiry), generates a reply RREP to the source node 1 for each discovered route (block 110)), wherein the inquiry comprises: information about a route to be travelled by the wireless device (para. 0027, RREQ…includes a link/route metric; 0039, route requests are modified (i.e. comprises information about) to accommodate improved metrics including link delay, link capacity, link available capacity, link reliability), a start time of when the wireless device is expected to start travelling the route  (para. 0046, timer for expiring the discovered route, i.e. pertains to RREQ; para. 0028, temporarily reserve (i.e. this also pertains to a start time)), and an indication about the bandwidth to be reserved  (para. 0029, route replies are modified (i.e. comprises the indication/information as reply changes state) to accommodate improved metrics including link delay, link capacity, link available capacity, link reliability).
As to claim 36, Cain further discloses the wireless device of claim 35, wherein the network comprises a plurality of radio network nodes, wherein the processing circuit and memory are configured to receive, from the core network node, an acknowledgment indicating that the reservation of bandwidth according to the inquiry has been accepted for a time period by at least some radio network nodes along the route (para. 0029, The destination node 4, upon receiving the route request RREQ, generates a reply RREP to the source node 1 for each discovered route (block 110). In other words, the destination node 4 may have received the forwarded route request RREQ from any of various possible routes including, for example, 1-2-4 or 1-3-5-4. A reply RREP is generated in each case).
As to claim 37, Cain further discloses the wireless device of claim 35, wherein the processing circuit and memory are further configured to receive, from the core network node, information about a further route for travelling to a destination given by the information about the route, wherein the route and the further route are at least partially different from each other (para. 0029, The destination node 4, upon receiving the route request RREQ, generates a reply RREP to the source node 1 for each discovered route (block 110). In other words, the destination node 4 may have received the forwarded route request RREQ from any of various possible routes including, for example, 1-2-4 or 1-3-5-4. A reply RREP is generated in each case).
As to claim 38, Cain further discloses the wireless device of claim 35, wherein the processing circuit and memory are configured to receive, from the core network node, a proposed limitation on bandwidth, wherein the proposed limitation is to be applied during travelling of the route (para. 0029, The destination node 4, upon receiving the route request RREQ, generates a reply RREP to the source node 1 for each discovered route (block 110). In other words, the destination node 4 may have received the forwarded route request RREQ from any of various possible routes including, for example, 1-2-4 or 1-3-5-4. A reply RREP is generated in each case. At block 112, the source node 1 ranks the discovered routes according to one or more link metrics. The link metric is preferably a measurement of link delay, link capacity, link available capacity, and/or link reliability as will be discussed below, i.e. link metrics pertain to limitations).
As to claim 39, Cain discloses a radio network node (figs. 2-3, destination node “4”) configured for managing a command for reservation of bandwidth in a network (figs. 2-3, RREQ received at destination node “4” in network), wherein the network comprises the radio network node and a core network node for managing inquiries for reservation of bandwidth (figs. 2-3, source node “1”, i.e. core network node, which transmits RREQs to destination node “4”), wherein the radio network node comprises: a processing circuit and memory operatively coupled to the processing circuit, wherein the processing circuit and memory are configured to (fig. 6, memory and controller): receive, from the core network node, the command for reservation of the bandwidth for a wireless device (figs. 2-3, destination node “4” receives RREQ from source node “1”), wherein the command comprises (para. 0027, RREQ packet…may include a link/route metric): an indication about the bandwidth to be reserved (para. 0028, reserve node resources for that route request), information relating to one or more cells of the radio network node (para. 0028, each intermediate node 2, 3 and 5 (i.e. cells) determining whether the node can support the route request RREQ), in which one or more cells bandwidth is to be reserved according to the indication about the bandwidth to be reserved (para. 0028, If the node, for example node 3, can support the particular request RREQ, then the node forwards the route request to other intermediate nodes 2 and 5 (block 108), and may temporarily reserve node resources for that route request. Intermediate nodes 2 and 5 also must determine whether they can support the route request RREQ forwarded from node 3), a period of time indicating when the wireless device is expected to make use of at least some of the bandwidth to be reserved (para. 0033, the intermediate nodes 2, 3 and 5, and/or the destination node 4, may detect at any time (i.e. period of time) whether the node can continue to support the route request RREQ (i.e. RREQ pertains to this “any time”)), and an identity of the wireless device (para. 0029, The destination node 4, upon receiving the route request RREQ, generates a reply RREP to the source node 1 for each discovered route (block 110). In other words, the destination node 4 may have received the forwarded route request RREQ from any of various possible routes including, for example, 1-2-4 or 1-3-5-4. A reply RREP is generated in each case, i.e. the routes and hence the source is known as RREP traverses network); and determine grant or denial of the command based on the period of time and based on available bandwidth of the radio network node (para. 0028, If the node, for example node 3, can support the particular request RREQ, then the node forwards the route request to other intermediate nodes 2 and 5 (block 108), and may temporarily reserve node resources (i.e. available bandwidth) for that route request; para. 0033, At block 120, the intermediate nodes 2, 3 and 5, and/or the destination node 4, may detect at any time whether the node can continue to support the route request RREQ).
As to claim 40, Cain further discloses the radio network node of claim 39, wherein the grant further indicates a further period of time during which the reservation of the bandwidth is expected to be fulfilled (para. 0028, temporarily (i.e. a further period of time) reserve node resources).

As to claim 41, Cain discloses a core network node (figs. 2-3, destination node “4”) configured for managing an inquiry for reservation of bandwidth in a network (figs. 2-3, RREQ transmitted by source node “1” to destination node “4”, note the network), comprising a plurality of radio network nodes (figs. 2-3, nodes 2, 3, 5), wherein the core network node comprises: a processing circuit and memory operatively coupled to the processing circuit, wherein the processing circuit and memory are configured to (fig. 6, controller and memory): receive, from a wireless device, the inquiry for reservation of the bandwidth for the wireless device, wherein the inquiry comprises information about a route to be travelled by the wireless device (figs. 2-3, RREQ transmitted from source node “1”; para. 0029, The destination node 4, upon receiving the route request RREQ (i.e. inquiry), generates a reply RREP to the source node 1 for each discovered route (block 110); para. 0027, RREQ…includes a link/route metric; 0039, route requests are modified (i.e. comprises information about) to accommodate improved metrics including link delay, link capacity, link available capacity, link reliability), a start time of when the wireless device is expected to start travelling the route (para. 0046, timer for expiring the discovered route, i.e. pertains to RREQ; para. 0028, temporarily reserve (i.e. this also pertains to a start time)), and an indication about the bandwidth to be reserved (para. 0028, temporarily reserve node resources); and send, to each radio network node along the route, a command for reservation of the bandwidth to be reserved for the wireless device (fig. 4, para. 0029, The destination node 4, upon receiving the route request RREQ, generates a reply RREP (i.e. command) to the source node 1 for each discovered route (block 110)), wherein the command comprises the indication about the bandwidth to be reserved (para. 0029, route replies are modified (i.e. comprises the indication/information as reply changes state) to accommodate improved metrics including link delay, link capacity, link available capacity, link reliability), information relating to one or more cells of the radio network node, in which one or more cells bandwidth is to be reserved according to the indication about the bandwidth to be reserved (para. 0029, the destination node 4 may have received the forwarded route request RREQ from any of various possible routes including, for example, 1-2-4 or 1-3-5-4 (i.e. intermediate nodes are cells). A reply RREP is generated in each case), a parameter indicating a period of time during which the wireless device is expected to make use of at least some of the bandwidth to be reserved (para. 0046, timer for expiring the discovered route, i.e. pertains to RREP; para. 0028, temporarily reserve (i.e. this also pertains to a period of time and pertains to RREP)), and an identity of the wireless device (para. 0029, reply RREP to the source node 1).
As to claim 42, Cain further discloses the core network node of claim 41, wherein the processing circuit and memory are configured to send, to the wireless device, an acknowledgment indicating that the reservation of the bandwidth according to the inquiry has been accepted for a time period by at least some of the plurality of radio network nodes along the route (para. 0029, The destination node 4, upon receiving the route request RREQ, generates a reply RREP to the source node 1 for each discovered route (block 110). In other words, the destination node 4 may have received the forwarded route request RREQ from any of various possible routes including, for example, 1-2-4 or 1-3-5-4. A reply RREP is generated in each case).

As to claim 43, Cain further discloses the core network node of claim 41, wherein the processing circuit and memory are configured to send, to the wireless device, information about a further route for travelling to a destination given by the route, wherein the route and the further route are at least partially different from each other (para. 0029, The destination node 4, upon receiving the route request RREQ, generates a reply RREP to the source node 1 for each discovered route (block 110). In other words, the destination node 4 may have received the forwarded route request RREQ from any of various possible routes including, for example, 1-2-4 or 1-3-5-4. A reply RREP is generated in each case).
As to claim 44, Cain further discloses the core network node of claim 41, wherein the processing circuit and memory are configured to send, to the wireless device, a proposed limitation on bandwidth, wherein the proposed limitation is to be applied during travelling of the route (para. 0029, The destination node 4, upon receiving the route request RREQ, generates a reply RREP to the source node 1 for each discovered route (block 110). In other words, the destination node 4 may have received the forwarded route request RREQ from any of various possible routes including, for example, 1-2-4 or 1-3-5-4. A reply RREP is generated in each case. At block 112, the source node 1 ranks the discovered routes according to one or more link metrics. The link metric is preferably a measurement of link delay, link capacity, link available capacity, and/or link reliability as will be discussed below, i.e. link metrics pertain to limitations).
As to claim 45, Cain further discloses core network node of claim 41, wherein the processing circuit and memory are configured to determine a collection of radio network nodes from among the plurality of radio network nodes based on the information about the route, wherein the wireless device is expected to be served by the collection of radio network nodes when travelling along the route (para. 0029, the destination node 4, upon receiving the route request RREQ, generates a reply RREP to the source node 1 for each discovered route (block 110). In other words, the destination node 4 may have received the forwarded route request RREQ from any of various possible routes including, for example, 1-2-4 or 1-3-5-4 (i.e. intermediate nodes pertain to collection of radio network nodes). A reply RREP is generated in each case).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner notes Foreign/International Search reports pertain to the instant application and cite EP0973352 A2 to NOKIA MOBILE PHONES LTD. (“Nokia”) as provided by Applicant.  However, Nokia does not describe at least a processing circuit and memory as claimed.  Hence, the Cain reference provided by Examiner is a better prior art reference as it teaches the aforementioned limitations.  
U.S. Publication No. 2018/0234888 A1 to Yasukawa et al. (“Yasukawa”) discloses each function in the user equipment UE is implemented by loading predetermined software (program) on hardware, such as the processor 1001 and the memory 1002, so that the processor 1001 performs an operation to control communication by the communication device 1004, and reading and/or writing data in the memory 1002 and the storage 1003 (para. 0150) and the reservation unit may select, as the reservation resource, a resource with a fixed bandwidth. By using the resource with the fixed bandwidth in this manner, for example, measurement and reservation of resources can be easily performed (para. 0164).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMAR J GHOWRWAL/           Primary Examiner, Art Unit 2463